1.	Claims 1-14 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20180248672 and WO-2017133306 either individually or in combination fail to teach a communication apparatus and communication method for the apparatus to send a same pilot in each of first N of the K repeated transmissions, and does not send a pilot in remaining K-N transmissions; wherein in the second configuration mode, the terminal device sends a first pilot in each of first N of the K repeated transmissions, and sends a second pilot in each of remaining K-N transmissions; were in the third configuration mode, the terminal device sends the first pilot in each transmission in a first round of the K repeated transmissions, and sends the second pilot in each transmission in a second round of the K repeated transmissions, wherein the first round of the K repeated transmissions is adjacent to the second round of the K repeated transmissions, wherein a pilot pattern of the second pilot is the same as a pilot pattern of the first pilot, wherein a pilot sequence of the second pilot is obtained after minus one is multiplied by a pilot sequence generated by the first pilot in a subframe in which the first pilot is located, wherein K>2, and N is a positive integer less than K; and sending, by the terminal device, the one or more pilots based on the determined configuration mode when performing the K repeated transmissions.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIANE L LO/Primary Examiner, Art Unit 2466